DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 July 2020 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 5, “512.” 
Additionally, the reference characters of Figure 10 are not consistent with those in the specification. Specifically, Figure 10 uses reference characters following the 6XX format, whereas the specification uses reference characters following the 10XX format to refer to Figure 10. Regarding the location of these reference characters in the specification, the examiner identified [0062], [0067], [0074], [0077], and [0108]-[0117].

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rai (US 11,424,012 B1).

Claims 1, 11, and 19:
Rai discloses:
(claim 1) A method comprising:
(claim 11) A system comprising: one or more processors for executing computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
Figure 14 and Col. 31, Lines 13-22
(claim 19) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
Figure 14 and Col. 31, Lines 13-22
receiving a document at a processor;
Col. 3, Lines 13-27 disclose receiving clinical documents.
classifying, by the processor, at least a subset of the document as having a first type of data;
Col. 3-4, Lines 53-19 disclose classifying different sections of the document as particular data types, such as headers, paragraphs, tables, and lists.
extracting features from the document, the extracting comprising:
Col. 3, Lines 45-52 disclose extracting features (also see Col. 14-26, B. Entity Extraction).
initiating processing of the at least a subset of the document by a first processing engine that was previously trained to extract features from the first type of data;
Col. 15, Lines 22-36 disclose a sectionalization service which partitions clinical documents into sections, and an extraction service which extracts entities from these sections. As in Col. 15-16, Lines 37-27, entity recognizers (i.e. processing engines) process these sections (i.e. subsets) of the document and are trained machine learning or NLP models.
initiating processing of a remaining portion of the document not included in the at least a subset of the document by a second processing engine that was previously trained to extract features from a second type of data, the first type of data different than the second type of data; and
See previous citation, wherein different sections are processed via different entity recognizers which are different trained machine learning or NLP models.
receiving features from one or both of the first processing engine and the second processing engine; and
Col. 17, Lines 23-33 disclose the extraction service receiving the processed sections back from the entity recognizers, wherein the entity recognizers have marked identified terms and/or groups of terms.
storing, by the processor, the received features as features of the document.
Col. 5, Lines 6-11 disclose storing some or all of the information (i.e. features) after the extraction step.

Claims 2, 12, and 20: Rai discloses the method of claim 1, the system of claim 11, and the computer program product of claim 19, as discussed above.
Rai further discloses:
the first type of data is form data and the second type of data is sentence or paragraph data.
Col. 3, Lines 45-52 disclose a report (i.e. form) with a text narrative (i.e. sentence or paragraph data).

Claims 3 and 13: Rai discloses the method of claim 1 and the system of claim 11, as discussed above.
Rai further discloses:
combining the received features to generate combined features of the document, wherein the features of the document that are stored are the combined features of the document.
Col. 5, Lines 6-11 disclose storing some or all of the aggregated information (i.e. features) after the extraction step. This aggregator is further disclosed in Col.7, Lines 51-57, wherein the aggregator can merge attributes. Also see Col. 16, Lines 43-59.

Claims 4 and 14: Rai discloses the method of claim 1 and the system of claim 11, as discussed above.
Rai further discloses:
the document is a healthcare document for a patient and the method further comprises associating the received features with the patient.
Col. 3, Lines 6-12, for example, disclose the clinical documents as patient medical records. Col. 4-5, Lines 64-21 disclose the entities (i.e., received features) associated with the patient (e.g., patient ID). Also see Figure 3, specifically Graph 350.

Claims 5 and 15: Rai discloses the method of claim 4 and the system of claim 14, as discussed above.
Rai further discloses:
the healthcare document is a medical record.
Col. 3, Lines 6-12, for example, disclose the clinical documents as patient medical records.

Claims 6 and 16: Rai discloses the method of claim 1 and the system of claim 11, as discussed above.
Rai further discloses:
the processing by one or both of the first processing engine and the second processing engine includes a natural language processing (NLP) engine.
Col. 15-16, Lines 37-27, entity recognizers (i.e. processing engines) process the sections from the sectionalization service (i.e. subsets) of the document and are trained machine learning or NLP models.

Claim 7: Rai discloses the method of claim 1, as discussed above.
Rai further discloses:
converting the document to a text format prior to the classifying.
Col. 3, Lines 45-49 disclose the document being converted into a text format using OCR. This is before the classifying, as discussed above regarding Col. 3-4, Lines 53-19.

Claim 8: Rai discloses the method of claim 1, as discussed above.
Rai further discloses:
converting the document to an image format prior to the classifying.
Col. 3, Lines 45-49 disclose the document being in an image format. This is before the classifying, as discussed above regarding Col. 3-4, Lines 53-19.

Claims 9 and 17: Rai discloses the method of claim 1 and the system of claim 11, as discussed above.
Rai further discloses:
the classifying is performed by a classifier engine that was previously trained to identify the first type of data in documents.
Col. 3, Lines 62-64, for example, discloses a machine learning algorithm classifying a section of the document as a header. As discussed above, the machine learning utilized has been trained, such as shown in Col. 4, Lines 3 & 12; Col. 5, Line 28, etc. 

Claims 10 and 18: Rai discloses the method of claim 1 and the system of claim 11, as discussed above.
Rai further discloses:
receiving a second document that does not include the first type of data; and
Col. 3, Lines 13-27 disclose receiving clinical documents, wherein different processing steps are applied based on the content of the clinical document received (i.e., different documents can contain different data types).
extracting features from the second document, the extracting features from the second document comprising:
Col. 3, Lines 45-52 disclose extracting features (also see Col. 14-26, B. Entity Extraction).
initiating processing of the second document by the second processing engine; and
Col. 15, Lines 22-36 disclose a sectionalization service which partitions clinical documents into sections, and an extraction service which extracts entities from these sections. As in Col. 15-16, Lines 37-27, entity recognizers (i.e. processing engines) process these sections (i.e. subsets) of the document and are trained machine learning or NLP models.
receiving second features from the second processing engine; and
Col. 17, Lines 23-33 disclose the extraction service receiving the processed sections back from the entity recognizers, wherein the entity recognizers have marked identified terms and/or groups of terms.
storing, by the processor, the received second features as features of the second document.
Col. 5, Lines 6-11 disclose storing some or all of the information (i.e. features) after the extraction step.

Claim 21:
Rai discloses:
A method comprising:
receiving, by a processor, a document that includes a form;
Col. 3, Lines 13-27 disclose receiving clinical documents, wherein Col. 3, Lines 45-52 the medical documents can include a report (i.e. form).
determining, by the processor, a style of the form;
Col. 3-4, Lines 53-19 disclose classifying different sections of the document as particular data types, such as headers, paragraphs, tables, and lists, wherein the data type of the sections dictate the style of the form.
selecting, by the processor, a natural language processing (NLP) engine based at least in part on the style of the form, wherein the selected NLP engine was previously trained to extract features from forms having the determined style; and
Col. 4, Lines 8-14 disclose using trained NLP based on the text associated with the section (i.e., style). These trained NLP algorithms are further disclosed in Col. 4, Lines 28-39; Col. 15-16, Lines 63-12; etc.
initiating, by the processor, processing of the form by the selected NLP engine.
See previous citation.

Claim 22: Rai discloses the method of claim 21, as discussed above.
Rai further discloses:
the determining is performed by a classifier engine that was previously trained to identify styles of forms.
Col. 4, Lines 8-14 disclose using trained NLP based on the text associated with the section (i.e., style). These trained NLP algorithms are further disclosed in Col. 4, Lines 28-39; Col. 15-16, Lines 63-12; etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 11,424,012 B1) in view of Thierman (US 2012/0004931 A1).

Claim 23:

While Rai does disclose the receiving, determining, selecting, and initiating of claim 21, as discussed above, Rai does not explicitly disclose “the style is a check box style form.” However, Thierman does disclose this limitation, specifically:
the style is a check box style form.
[0037], [0052] discloses OCR of electronic medical record forms as well as filling or checking a check-box. Also see [0062] regarding processing the forms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rai with “the style is a check box style form” as disclosed by Thierman. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rai for “generating, providing and processing form records” and so that “information in the filled form may be extracted and where the filled form may be added to a patient medical record or archive, or shared with another person or organization” (Thierman: [0013]).


Claim 24:

While Rai does disclose the receiving, determining, selecting, and initiating of claim 21, as discussed above, Rai does not explicitly disclose “the style is a circle applicable conditions style form.” However, Thierman does disclose this limitation, specifically:
the style is a circle applicable conditions style form.
[0037], [0052] discloses OCR of electronic medical record forms as well as circling of choices. Also see [0061] regarding hand-made markings, and [0062] regarding processing the forms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rai with “the style is a circle applicable conditions style form” as disclosed by Thierman. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rai for “generating, providing and processing form records” and so that “information in the filled form may be extracted and where the filled form may be added to a patient medical record or archive, or shared with another person or organization” (Thierman: [0013]).

Claim 25:

While Rai does disclose the receiving, determining, selecting, and initiating of claim 21, as discussed above, Rai does not explicitly disclose “the style is a radio button style form.” However, Thierman does disclose this limitation, specifically:
the style is a radio button style form.
[0052], [0062] discloses bubble fill (i.e., radio button) as a style form. Also see [0062] regarding processing the forms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rai with “the style is a radio button style form” as disclosed by Thierman. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rai for “generating, providing and processing form records” and so that “information in the filled form may be extracted and where the filled form may be added to a patient medical record or archive, or shared with another person or organization” (Thierman: [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arvela et al. (WO 2020/074786 A1)
Discloses searching natural language documents by converting the information contained within the documents into blocks, converting the blocks to graphs, and extracting information from the graphs.
Boloor et al. (US 2019/0252047 A1)
Discloses extracting medical data from a received patient EMR, including using named entity and relation annotators to extract clinical data to generate a medical problem list.
Kalluri (US 2021/0141861 A1)
Discloses training and evaluating machine learning (ML) models for document processing using vocabulary tokens, including training ML models to generate a feature vector for documents.
Rodriguez et al. (US 2020/0159820 A1)
Discloses extracting information from forms using visual computing features and machine learning techniques, wherein the forms include checkboxes.
Sethumadhavan et al. (US 2018/0011922 A1)
Discloses automatically generating classifiers to which medical records are compared, wherein matches indicate a feature match within the medial record.
Zhang et al. (US 2021/0166014 A1)
Discloses extracting feature information of documents, wherein there is at least one type of content on each page of the documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626